UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2015 – September 30, 2016 Item 1: Reports to Shareholders Annual Report | September 30, 2016 Vanguard Strategic Equity Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Advisor’s Report. 6 Fund Profile. 9 Performance Summary. 10 Financial Statements. 12 Your Fund’s After-Tax Returns. 27 About Your Fund’s Expenses. 28 Glossary. 30 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • Vanguard Strategic Equity Fund returned nearly 11% for the 12 months ended September 30, 2016. It lagged its benchmark, the MSCI US Small + Mid Cap 2200 Index, by about 4 percentage points. The fund also trailed its peer-group average. • Information technology and real estate companies were among the fund’s strongest performers. Energy and consumer staples were among the sectors that detracted most from the fund’s relative performance. • Effective September 1, most real estate investment trusts were moved out of the financial sector and into a new real estate sector, the 11th in the fund’s benchmark. • Over the ten years ended September 30, 2016, the fund’s average annual return was about a percentage point below its benchmark but higher than the average of its peer group. Total Returns: Fiscal Year Ended September 30, 2016 Total Returns Vanguard Strategic Equity Fund 10.62% MSCI US Small + Mid Cap 2200 Index 14.54 Mid-Cap Core Funds Average 11.26 Mid-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Total Returns: Ten Years Ended September 30, 2016 Average Annual Return Strategic Equity Fund 7.36 % MSCI US Small + Mid Cap 2200 Index 8.37 Mid-Cap Core Funds Average 7.03 Mid-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 1 Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Strategic Equity Fund 0.21% 1.18% The fund expense ratio shown is from the prospectus dated January 28, 2016, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2016, the fund’s expense ratio was 0.18%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: Mid-Cap Core Funds. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, If you think you’ve had reason to feel uneasy about the investment environment lately, you’re not imagining things. In just the past few months, we’ve seen economic uncertainty, intense political polarization, and super-low bond yields. Yet at the same time, the stock market kept pushing higher. In this confusing and sometimes contradictory climate, you may be asking yourself a question that I hear often: How do I make sense of all this, keep investing, and still get a good night’s sleep? As with any problem, there are multiple ways to go at it. But there’s one approach in particular that is simple, straightforward, and nearly foolproof: Save more money. Not only can saving more give you a greater sense of control over your investment plan, it can help compensate for long-term returns that, in our estimation, could fall short of historical averages. I love the way one of our investment pros put it. Fran Kinniry this summer told The Wall Street Journal , “Investing is always a partnership between you and the markets.” He explained that the markets carried more than their fair share of the weight for a couple of decades, through the 1990s, providing outsized returns that made the investor’s half of the partnership relatively light work. “But now you are going to have to be the majority partner.” Sobering? Sure. Hopeless? Definitely not. 3 Over the 12 months since last September, U.S. stocks returned 15%, though the rise has not been a one-way ticket straight up. International markets have also posted strong returns, but lower than those of the broad U.S. market. The decision by United Kingdom voters in June to exit the European Union came as a surprise but caused market heartburn for only a few days. In fixed income, yields remained extremely low—about 1.60% on the 10-year U.S. Treasury note at the end of September, after dipping below 1.40% over the summer. And bond yields in some international markets were negative. Even this relatively small window of time illustrates a truism of the financial markets: There will always be segments that perform well and others that don’t. Saving more saves you from trying to control the uncontrollable—how economies and the markets perform. And it keeps you in control of one of the most vital parts of your investment program. Although the “save more” logic is easy to grasp, it’s not always easy to follow. Bills, illness, the loss of a job—these can affect any of us. But whatever our circumstances, figuring out how to save more is worth the effort. It requires that we make difficult decisions to forgo some consumption today to increase the likelihood of consuming (or consuming more) in the future. This is the very heart of investing. Sacrifices are never fun, so consider carrying them out systematically and in doses that you Market Barometer Average Annual Total Returns Periods Ended September 30, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 14.93% 10.78% 16.41% Russell 2000 Index (Small-caps) 15.47 6.71 15.82 Russell 3000 Index (Broad U.S. market) 14.96 10.44 16.36 FTSE All-World ex US Index (International) 9.62 0.71 6.50 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.19% 4.03% 3.08% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 5.58 5.54 4.48 Citigroup Three-Month U.S. Treasury Bill Index 0.20 0.06 0.06 CPI Consumer Price Index 1.46% 1.03% 1.25% 4 can be comfortable with—for instance, gradually getting up to the max in your IRA, or adding a percentage point or so to the amount you stash in your employer’s retirement plan. As a point of reference, we generally suggest that investors strive for a retirement savings rate of 12%–15%, including any employer contributions. If you need more convincing about the wisdom of the “save more” course of action, it might be helpful to examine your alternatives. This list is by no means exhaustive, but it hits on a few of the big ones, and none are without risk. • Reach for yield. With yields so low on many types of bonds, it’s tempting to find the corners of the fixed income market where payouts are juicier. But with the juice comes considerable risk. You need to be aware that you’d be taking on more risk—and how much more. • Go all-in on a hot-performing asset class or fund. By now, you know better than that, right? • Sit tight. This approach isn’t a terrible idea; it’s better than panicking and deciding to just “do something,” particularly if that means changing your approach in response to the market’s movements. Here’s the inescapably challenging part of your partnership with the markets: In the short run, your “partner” is fickle, emotional, and wildly unpredictable. But in the long run, your partner is mostly rational and extremely helpful. The best way to minimize your vulnerability to the market’s mood swings, and to maximize the benefit of your partner’s longer-term strengths, is to expect less and save more. Maybe the markets will deliver better-than-expected returns. Maybe they’ll be consistent with our more modest expectations. In either case, a higher savings rate can help put you in a better position to reach your goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 18, 2016 5 Advisor’s Report For the fiscal year ended September 30, 2016, Vanguard Strategic Equity Fund returned 10.62%, underperforming the MSCI US Small + Midcap 2200 benchmark by 3.92 percentage points. Overall, equities fared well during the period as the broad U.S. equity market (as measured by the MSCI US Investable Market 2500 Index) returned 15.04%. Large-capitalization stocks outpaced smaller-cap equities, and value-oriented equities outperformed growth stocks. The U.S. equity market performed even more strongly than international markets, which returned 6.52% (as measured by the MSCI EAFE Index). However, emerging markets continued to outperform developed economies. Within the benchmark, performance was positive across all sectors. Returns were best in materials, utilities, and information technology and weakest in consumer discretionary and financials. Returns also were strong in real estate, which became a separate sector on September 1. Growth around the globe remained subdued. The U.S. economy grew at an annual rate of 1.4% in the second quarter of 2016 after growing 0.8% in the first quarter. The increase reflected positive contributions from personal consumption expenditures, exports, and nonresidential fixed investment; but negative contributions from private inventory investment and residential fixed investment weighed on the U.S. economy. The International Monetary Fund estimated global growth to be 2.9% in the first half of 2016, slightly weaker than in the second half of 2015. Brexit is still unfolding, as the long-term arrangements between the United Kingdom and the European Union will be uncertain for some time. There was also a partial recovery in commodity prices. After hitting a 10-year low in January, oil prices rallied by 50% to $45 per barrel in August, mostly because of production outages. Nonfuel commodity prices also increased, with metals and agricultural commodity prices rising by 12% and 9%. Although it’s important to understand how overall performance is affected by the macro factors we’ve described, our approach to investing focuses on specific fundamentals—not technical analysis of stock price movements. We compare all stocks in our investment universe within the same industry group in order to identify those with characteristics that we believe will outperform over the long run. To do this, we use a strict quantitative approach that systematically focuses on several key fundamental factors. We believe that attractive stocks exhibit five key characteristics: 1) high quality— 6 healthy balance sheets and steady cash-flow generation; 2) effective use of capital—sound investment policies that favor internal over external funding; 3) consistent earnings growth—ability to grow earnings year after year; 4) strong market sentiment—market confirmation of our view; and 5) reasonable valuation—we strive to avoid overpriced stocks. Using these five themes, we generate a composite rank for all the stocks in our universe each day—seeking to capitalize on investor biases across the market. We then monitor our portfolio based on those rankings and adjust when appropriate to maximize expected returns while minimizing exposure to risks that our research indicates don’t improve returns (such as industry selection and other risks relative to our benchmark). Our portfolio focuses on the attractive stocks from our model that we expect to exhibit future outperformance over time. However, as with any investment management process, there will be periods when our model doesn’t perform as expected. Unfortunately, over the annual period under review, the stocks that outperformed had characteristics that our model doesn’t pursue. While we’re disappointed with the performance results, it’s important to remind our investors that we maintain our commitment through different market environments to stocks that have solid fundamentals and that we believe will outperform in the long run. During the fiscal year, the management decisions and valuation components of our model were the greatest positive contributors to performance. Growth and quality also contributed positively but the results were more modest. The sentiment component of the model detracted from performance. As a result, the model’s effectiveness was mixed over the period. We had strong stock selection results in two sectors, were relatively flat in one, and had negative results in eight benchmark sectors. Stock selection was most successful in information technology and real estate while mostly disappointing in energy and financials. Among individual stocks, the largest contributors came from overweight positions in Advanced Micro Devices, Cirrus Logic, and Computer Sciences. Relative to the portfolio’s benchmark, we benefited from underweighting or avoiding poor performers such as Alliance Data Systems and Akamai Technologies. Overweight positions in poorly performing Alon USA Energy, Western Refining, and Noble Corporation hurt performance. In addition, underweight positions in strongly 7 performing stocks, such as Marathon Oil and ONEOK, contributed to the fund’s underperformance relative to its benchmark. We continue to believe that constructing a portfolio that focuses on the key fundamentals described above will benefit investors over the long term, while recognizing that risk can reward or punish us in the near term. We feel the fund offers a strong mix of stocks with attractive valuation and growth characteristics relative to its benchmark. We thank you for your investment and look forward to the coming fiscal year. Portfolio Managers: Michael R. Roach, CFA James P. Stetler, Principal Binbin Guo, Principal, Head of Equity Research and Portfolio Strategies Vanguard Quantitative Equity Group October 21, 2016 8 Strategic Equity Fund Fund Profile As of September 30, 2016 Portfolio Characteristics DJ U.S. MSCI US Total Small + Market Mid Cap FA Fund 2200 Index Index Number of Stocks 398 2,155 3,850 Median Market Cap $4.2B $6.3B $51.8B Price/Earnings Ratio 17.0x 28.5x 23.7x Price/Book Ratio 2.3x 2.5x 2.8x Return on Equity 13.0% 12.7% 16.6% Earnings Growth Rate 13.0% 9.4% 7.6% Dividend Yield 1.8% 1.6% 2.0% Foreign Holdings 0.9% 0.0% 0.0% Turnover Rate 74% — — Ticker Symbol VSEQX — — Expense Ratio 1 0.21% — — 30-Day SEC Yield 1.69% — — Short-Term Reserves -0.2% — — Sector Diversification (% of equity exposure) DJ U.S. MSCI US Total Small + Market Mid Cap FA Fund 2200 Index Index Consumer Discretionary 14.5% 14.3% 12.8% Consumer Staples 4.5 4.6 8.7 Energy 5.2 5.1 6.7 Financials 13.5 13.6 13.3 Health Care 10.0 9.9 14.2 Industrials 14.3 14.4 10.3 Information Technology 16.4 16.5 20.7 Materials 6.3 6.2 3.3 Real Estate 9.2 9.3 4.3 Telecommunication Services 0.9 0.9 2.4 Utilities 5.2 5.2 3.3 Volatility Measures MSCI US DJ Small + U.S. Total Mid Cap Market 2200 Index FA Index R-Squared 0.96 0.89 Beta 0.96 1.03 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Regions Financial Corp. Regional Banks 1.0% Entergy Corp. Electric Utilities 1.0 CR Bard Inc. Health Care Equipment 1.0 Best Buy Co. Inc. Computer & Electronics Retail 1.0 Hologic Inc. Health Care Equipment 0.9 FirstEnergy Corp. Electric Utilities 0.9 Masco Corp. Building Products 0.9 Advanced Micro Devices Inc. Semiconductors 0.9 Quintiles Transnational Life Sciences Tools & Holdings Inc. Services 0.9 Computer Sciences IT Consulting & Corp. Other Services 0.9 Top Ten 9.4% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 28, 2016, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2016, the expense ratio was 0.18%. 9 Strategic Equity Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2006, Through September 30, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment Strategic Equity Fund * 10.62% 18.17% 7.36% $20,347 MSCI US Small + Mid Cap 2200 ••••• • Index 14.54 16.81 8.37 22,336 – Mid-Cap Core Funds Average 11.26 14.47 7.03 19,725 Dow Jones U.S. Total Stock Market Float Adjusted Index 14.93 16.30 7.49 20,592 Mid-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 10 Strategic Equity Fund Fiscal-Year Total Returns (%): September 30, 2006, Through September 30, 2016 11 Strategic Equity Fund Financial Statements Statement of Net Assets As of September 30, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (14.4%) Best Buy Co. Inc. 1,504,904 57,457 ^ Nordstrom Inc. 1,032,044 53,542 Darden Restaurants Inc. 857,763 52,598 * Michael Kors Holdings Ltd. 1,061,120 49,650 ^,* Smith & Wesson Holding Corp. 1,793,357 47,685 American Eagle Outfitters Inc. 2,654,720 47,413 Leggett & Platt Inc. 1,026,048 46,767 Big Lots Inc. 949,476 45,337 * American Axle & Manufacturing Holdings Inc. 1,946,132 33,512 Children’s Place Inc. 379,628 30,321 * Boyd Gaming Corp. 1,489,775 29,468 Cooper Tire & Rubber Co. 600,309 22,824 PVH Corp. 193,600 21,393 DR Horton Inc. 703,100 21,234 Jack in the Box Inc. 213,790 20,511 Brinker International Inc. 401,757 20,261 Lear Corp. 152,024 18,428 * MSG Networks Inc. 969,736 18,047 News Corp. Class B 1,159,691 16,491 World Wrestling Entertainment Inc. Class A 744,712 15,862 ^ Regal Entertainment Group Class A 629,260 13,686 * Express Inc. 999,936 11,789 Whirlpool Corp. 64,392 10,442 * Burlington Stores Inc. 126,356 10,237 Wyndham Worldwide Corp. 147,088 9,903 * Strayer Education Inc. 211,300 9,864 Gannett Co. Inc. 783,075 9,115 * Liberty SiriusXM Group Class A 261,506 8,886 Hasbro Inc. 103,264 8,192 * BJ’s Restaurants Inc. 227,600 8,091 Abercrombie & Fitch Co. 500,273 7,949 News Corp. Class A 534,272 7,469 Bloomin’ Brands Inc. 397,106 6,846 Sturm Ruger & Co. Inc. 104,874 6,058 Caleres Inc. 210,665 5,328 * Denny’s Corp. 468,600 5,009 Rent-A-Center Inc. 371,405 4,695 * Cooper-Standard Holding Inc. 47,000 4,644 Barnes & Noble Inc. 383,397 4,332 Kohl’s Corp. 98,700 4,318 * Liberty SiriusXM Group Class C 128,100 4,280 * Michaels Cos. Inc. 175,687 4,246 AMC Entertainment Holdings Inc. 117,200 3,644 Cato Corp. Class A 106,629 3,507 Bob Evans Farms Inc. 88,900 3,405 * Genesco Inc. 58,900 3,208 Cheesecake Factory Inc. 52,473 2,627 * Penn National Gaming Inc. 186,422 2,530 Time Inc. 163,500 2,368 Ethan Allen Interiors Inc. 65,862 2,060 ^,* Weight Watchers International Inc. 165,668 1,710 TEGNA Inc. 71,500 1,563 Callaway Golf Co. 119,800 1,391 * Tile Shop Holdings Inc. 82,274 1,362 Finish Line Inc. Class A 54,952 1,268 Group 1 Automotive Inc. 19,809 1,265 GNC Holdings Inc. Class A 60,343 1,232 * Urban Outfitters Inc. 34,816 1,202 * Murphy USA Inc. 16,731 1,194 869,716 12 Strategic Equity Fund Market Value • Shares ($000) Consumer Staples (4.5%) Tyson Foods Inc. Class A 616,348 46,023 Dean Foods Co. 2,608,390 42,777 ^,* Herbalife Ltd. 651,544 40,389 JM Smucker Co. 210,300 28,504 ConAgra Foods Inc. 590,047 27,797 * SUPERVALU Inc. 3,823,723 19,080 Fresh Del Monte Produce Inc. 173,633 10,401 Ingredion Inc. 76,745 10,212 Universal Corp. 133,700 7,784 Ingles Markets Inc. Class A 153,751 6,079 ^ Natural Health Trends Corp. 212,101 5,994 * USANA Health Sciences Inc. 42,947 5,942 * Post Holdings Inc. 63,000 4,862 Energizer Holdings Inc. 90,980 4,545 ^ Pilgrim’s Pride Corp. 142,974 3,020 ^ Cal-Maine Foods Inc. 64,251 2,476 * Central Garden & Pet Co. 47,500 1,235 ^,* Amplify Snack Brands Inc. 75,400 1,221 Sanderson Farms Inc. 12,600 1,214 SpartanNash Co. 41,900 1,212 270,767 Energy (5.2%) Rowan Cos. plc Class A 3,421,037 51,863 ^,* Transocean Ltd. 4,311,575 45,961 Ensco plc Class A 4,815,322 40,930 * Newfield Exploration Co. 620,100 26,949 Tesoro Corp. 337,732 26,870 ^,* Denbury Resources Inc. 5,403,400 17,453 Energen Corp. 270,800 15,631 Noble Corp. plc 2,388,418 15,143 ^ Diamond Offshore Drilling Inc. 789,823 13,909 ^,* Sanchez Energy Corp. 1,214,656 10,737 Plains GP Holdings LP Class A 792,920 10,260 * Chesapeake Energy Corp. 1,529,347 9,589 * Southwestern Energy Co. 353,300 4,890 * Carrizo Oil & Gas Inc. 96,800 3,932 * Unit Corp. 190,100 3,536 * Enbridge Energy Management LLC 119,588 3,042 Core Laboratories NV 26,907 3,022 ^ Atwood Oceanics Inc. 270,076 2,347 * McDermott International Inc. 457,000 2,290 * Laredo Petroleum Inc. 165,100 2,130 * Overseas Shipholding Group Inc. Class A 134,900 1,426 Archrock Inc. 96,000 1,256 * Renewable Energy Group Inc. 143,800 1,218 * Northern Oil and Gas Inc. 438,200 1,174 315,558 Financials (13.4%) Regions Financial Corp. 6,084,217 60,051 MSCI Inc. Class A 632,921 53,127 Navient Corp. 3,583,658 51,856 Popular Inc. 1,295,007 49,495 Assured Guaranty Ltd. 1,781,792 49,445 * MGIC Investment Corp. 5,795,352 46,363 Voya Financial Inc. 1,334,508 38,461 Great Western Bancorp Inc. 974,116 32,458 Unum Group 811,413 28,651 Everest Re Group Ltd. 150,360 28,564 Primerica Inc. 439,583 23,311 Washington Federal Inc. 748,630 19,973 Universal Insurance Holdings Inc. 787,134 19,836 Cathay General Bancorp 639,880 19,696 AmTrust Financial Services Inc. 724,202 19,430 Aspen Insurance Holdings Ltd. 413,265 19,254 Reinsurance Group of America Inc. Class A 169,845 18,333 * World Acceptance Corp. 307,552 15,082 Synovus Financial Corp. 460,141 14,968 First American Financial Corp. 362,550 14,241 Zions Bancorporation 388,300 12,045 Huntington Bancshares Inc. 1,129,900 11,141 Citizens Financial Group Inc. 422,400 10,438 Assurant Inc. 102,118 9,420 Axis Capital Holdings Ltd. 166,465 9,044 * Walker & Dunlop Inc. 326,749 8,254 * E*TRADE Financial Corp. 253,400 7,379 Ally Financial Inc. 342,200 6,663 Heritage Insurance Holdings Inc. 438,161 6,314 Northern Trust Corp. 91,400 6,214 Investors Bancorp Inc. 512,500 6,155 ^,* Credit Acceptance Corp. 29,902 6,012 * Flagstar Bancorp Inc. 216,200 6,000 * INTL. FCStone Inc. 147,000 5,711 13 Strategic Equity Fund Market Value • Shares ($000) TCF Financial Corp. 370,210 5,372 Central Pacific Financial Corp. 175,600 4,423 ^,* BofI Holding Inc. 197,212 4,418 Nelnet Inc. Class A 98,912 3,993 MarketAxess Holdings Inc. 22,700 3,759 Validus Holdings Ltd. 72,001 3,587 FactSet Research Systems Inc. 21,700 3,518 Nasdaq Inc. 50,900 3,438 NorthStar Asset Management Group Inc. 242,000 3,129 Cullen/Frost Bankers Inc. 41,900 3,014 Raymond James Financial Inc. 51,300 2,986 Eaton Vance Corp. 75,800 2,960 * Affiliated Managers Group Inc. 20,100 2,908 Umpqua Holdings Corp. 188,400 2,835 * Essent Group Ltd. 97,500 2,594 Sterling Bancorp 144,300 2,525 HCI Group Inc. 73,364 2,227 CNO Financial Group Inc. 145,300 2,219 Old National Bancorp 155,879 2,192 International Bancshares Corp. 48,700 1,450 * KCG Holdings Inc. Class A 88,900 1,381 Maiden Holdings Ltd. 104,500 1,326 Lincoln National Corp. 27,000 1,268 Bank of Hawaii Corp. 17,200 1,249 Fulton Financial Corp. 83,200 1,208 East West Bancorp Inc. 32,900 1,208 Torchmark Corp. 18,900 1,208 Banc of California Inc. 69,000 1,205 Chemical Financial Corp. 27,100 1,196 AMERISAFE Inc. 20,300 1,193 Great Southern Bancorp Inc. 29,000 1,180 Federal Agricultural Mortgage Corp. 29,700 1,173 811,727 Health Care (10.0%) CR Bard Inc. 256,925 57,623 * Hologic Inc. 1,473,752 57,226 * Quintiles Transnational Holdings Inc. 677,913 54,952 * Charles River Laboratories International Inc. 588,234 49,023 * WellCare Health Plans Inc. 415,760 48,681 * PRA Health Sciences Inc. 852,513 48,175 * INC Research Holdings Inc. Class A 1,074,812 47,915 * Align Technology Inc. 243,646 22,842 Chemed Corp. 140,237 19,783 * PAREXEL International Corp. 233,800 16,237 * VCA Inc. 202,700 14,185 * AMN Healthcare Services Inc. 411,116 13,102 * ABIOMED Inc. 98,100 12,614 * Prestige Brands Holdings Inc. 249,343 12,036 Bruker Corp. 526,866 11,934 * Laboratory Corp. of America Holdings 76,832 10,563 * Amedisys Inc. 212,624 10,087 * United Therapeutics Corp. 80,848 9,547 Owens & Minor Inc. 269,476 9,359 * Masimo Corp. 156,865 9,332 * Array BioPharma Inc. 1,143,027 7,715 Teleflex Inc. 43,383 7,291 * Healthways Inc. 249,900 6,612 * Emergent BioSolutions Inc. 207,118 6,530 * Five Prime Therapeutics Inc. 108,100 5,674 * Amsurg Corp. 72,897 4,888 * ICU Medical Inc. 34,619 4,375 * Halyard Health Inc. 123,500 4,280 Universal Health Services Inc. Class B 28,946 3,567 * HMS Holdings Corp. 134,000 2,971 PDL BioPharma Inc. 881,300 2,952 * OraSure Technologies Inc. 232,700 1,855 * Cynosure Inc. Class A 32,800 1,671 * Infinity Pharmaceuticals Inc. 1,042,392 1,626 * Surgical Care Affiliates Inc. 25,553 1,246 * Inogen Inc. 20,300 1,216 * Triple-S Management Corp. Class B 55,100 1,208 Kindred Healthcare Inc. 116,100 1,187 602,080 Industrials (14.2%) Masco Corp. 1,626,798 55,815 * Spirit AeroSystems Holdings Inc. Class A 1,157,435 51,552 Owens Corning 953,315 50,898 * Hawaiian Holdings Inc. 1,039,274 50,509 Huntington Ingalls Industries Inc. 314,212 48,206 *,2 Wabash National Corp. 3,351,195 47,721 * United Rentals Inc. 590,000 46,309 14 Strategic Equity Fund Market Value • Shares ($000) BWX Technologies Inc. 1,099,791 42,199 Cintas Corp. 324,721 36,564 Pitney Bowes Inc. 1,863,600 33,843 AO Smith Corp. 333,684 32,965 ^ Greenbrier Cos. Inc. 917,108 32,374 * JetBlue Airways Corp. 1,693,597 29,198 * Meritor Inc. 2,381,736 26,509 RR Donnelley & Sons Co. 1,442,666 22,679 Alaska Air Group Inc. 331,557 21,836 L-3 Communications Holdings Inc. 125,192 18,870 GATX Corp. 423,043 18,847 Deluxe Corp. 278,582 18,615 * American Woodmark Corp. 211,782 17,063 ManpowerGroup Inc. 225,401 16,287 General Cable Corp. 878,035 13,153 SkyWest Inc. 426,187 11,256 Comfort Systems USA Inc. 363,500 10,654 Herman Miller Inc. 369,766 10,575 Global Brass & Copper Holdings Inc. 276,600 7,991 Briggs & Stratton Corp. 425,630 7,938 Aircastle Ltd. 349,879 6,949 Dun & Bradstreet Corp. 48,700 6,653 Steelcase Inc. Class A 439,135 6,100 Douglas Dynamics Inc. 177,002 5,653 * NCI Building Systems Inc. 372,471 5,434 Quad/Graphics Inc. 181,619 4,853 Brink’s Co. 94,800 3,515 Insperity Inc. 46,300 3,363 Tetra Tech Inc. 86,582 3,071 CEB Inc. 52,402 2,854 * Trex Co. Inc. 45,500 2,672 * Energy Recovery Inc. 161,600 2,582 * Chart Industries Inc. 78,300 2,571 Ennis Inc. 151,100 2,546 * ACCO Brands Corp. 248,100 2,392 Universal Forest Products Inc. 23,100 2,275 * TriNet Group Inc. 98,400 2,128 * Huron Consulting Group Inc. 30,100 1,799 Brady Corp. Class A 51,900 1,796 Insteel Industries Inc. 40,500 1,468 * Quanta Services Inc. 50,100 1,402 * Continental Building Products Inc. 59,900 1,257 * MasTec Inc. 42,100 1,252 * FTI Consulting Inc. 27,100 1,208 Knoll Inc. 52,300 1,195 * Gibraltar Industries Inc. 31,700 1,178 858,592 Information Technology (16.3%) * Advanced Micro Devices Inc. 8,077,361 55,815 Computer Sciences Corp. 1,050,228 54,832 CDW Corp. 1,180,101 53,966 Booz Allen Hamilton Holding Corp. Class A 1,647,440 52,076 * Aspen Technology Inc. 1,105,036 51,705 SYNNEX Corp. 439,501 50,151 * Tech Data Corp. 578,989 49,046 * Cirrus Logic Inc. 916,277 48,700 * First Data Corp. Class A 3,623,523 47,686 CSRA Inc. 1,750,665 47,093 NVIDIA Corp. 644,305 44,148 * Manhattan Associates Inc. 734,841 42,341 Avnet Inc. 859,126 35,276 Leidos Holdings Inc. 811,983 35,143 * NCR Corp. 1,043,221 33,581 * GoDaddy Inc. Class A 956,590 33,031 * Teradata Corp. 937,454 29,061 * Synaptics Inc. 486,990 28,528 DST Systems Inc. 178,370 21,033 * CACI International Inc. Class A 159,225 16,066 Science Applications International Corp. 204,397 14,179 * Gigamon Inc. 235,900 12,927 CSG Systems International Inc. 290,200 11,994 EarthLink Holdings Corp. 1,497,617 9,285 * Cardtronics plc Class A 198,000 8,831 * Inphi Corp. 186,203 8,102 * Sykes Enterprises Inc. 269,060 7,569 Broadridge Financial Solutions Inc. 107,164 7,265 * Ciena Corp. 324,695 7,078 * TTM Technologies Inc. 568,100 6,505 * Advanced Energy Industries Inc. 118,532 5,609 * MaxLinear Inc. 272,500 5,524 * Angie’s List Inc. 507,000 5,024 * Sanmina Corp. 172,463 4,910 Seagate Technology plc 126,800 4,888 Ingram Micro Inc. 124,363 4,435 * ePlus Inc. 38,400 3,625 * Cadence Design Systems Inc. 140,000 3,574 Travelport Worldwide Ltd. 236,000 3,547 * Viavi Solutions Inc. 427,300 3,158 * Itron Inc. 38,000 2,119 * 3D Systems Corp. 101,400 1,820 * F5 Networks Inc. 14,100 1,757 * Zebra Technologies Corp. 22,900 1,594 15 Strategic Equity Fund Market Value • Shares ($000) * Super Micro Computer Inc. 65,488 1,530 * Lumentum Holdings Inc. 34,900 1,458 * Fabrinet 30,700 1,369 * Arrow Electronics Inc. 19,992 1,279 Xerox Corp. 122,616 1,242 ManTech International Corp. Class A 32,500 1,225 * Cray Inc. 50,000 1,177 983,877 Materials (6.2%) Avery Dennison Corp. 678,017 52,743 Trinseo SA 861,974 48,753 Steel Dynamics Inc. 1,939,023 48,456 ^,* AK Steel Holding Corp. 8,803,596 42,521 Cabot Corp. 517,926 27,145 Commercial Metals Co. 1,667,475 26,996 United States Steel Corp. 1,276,800 24,080 Bemis Co. Inc. 441,407 22,516 * Coeur Mining Inc. 1,385,000 16,385 Worthington Industries Inc. 257,615 12,373 Reliance Steel & Aluminum Co. 170,728 12,298 Domtar Corp. 248,560 9,229 Huntsman Corp. 446,785 7,269 Greif Inc. Class A 79,000 3,918 Rayonier Advanced Materials Inc. 267,400 3,575 Chemours Co. 216,700 3,467 Kaiser Aluminum Corp. 35,513 3,072 * Koppers Holdings Inc. 81,900 2,636 * GCP Applied Technologies Inc. 83,200 2,356 Neenah Paper Inc. 27,141 2,144 Schnitzer Steel Industries Inc. 90,500 1,892 * Clearwater Paper Corp. 18,800 1,216 * Cliffs Natural Resources Inc. 191,300 1,119 376,159 Real Estate (9.2%) Hospitality Properties Trust 1,539,611 45,757 DuPont Fabros Technology Inc. 1,008,185 41,588 CBL & Associates Properties Inc. 3,149,049 38,229 Gaming and Leisure Properties Inc. 1,044,368 34,934 Communications Sales & Leasing Inc. 1,058,163 33,237 ^ Government Properties Income Trust 1,454,760 32,907 Lamar Advertising Co. Class A 456,104 29,788 VEREIT Inc. 2,286,248 23,708 Lexington Realty Trust 2,271,673 23,398 Spirit Realty Capital Inc. 1,723,542 22,975 Macerich Co. 262,104 21,196 GEO Group Inc. 814,223 19,362 Ryman Hospitality Properties Inc. 398,192 19,177 Senior Housing Properties Trust 728,262 16,539 EPR Properties 209,800 16,520 Summit Hotel Properties Inc. 1,057,800 13,921 Mack-Cali Realty Corp. 431,724 11,752 Washington Prime Group Inc. 828,600 10,258 RLJ Lodging Trust 483,669 10,172 Apple Hospitality REIT Inc. 486,487 9,005 Corrections Corp. of America 622,383 8,632 Care Capital Properties Inc. 284,361 8,104 Ashford Hospitality Trust Inc. 1,286,154 7,575 Pennsylvania REIT 308,349 7,101 Sunstone Hotel Investors Inc. 548,337 7,013 CoreSite Realty Corp. 92,369 6,839 Select Income REIT 197,662 5,317 Brandywine Realty Trust 325,200 5,080 LaSalle Hotel Properties 171,469 4,093 WP Carey Inc. 45,500 2,936 Global Net Lease Inc. 279,000 2,277 NorthStar Realty Finance Corp. 160,400 2,112 Omega Healthcare Investors Inc. 59,200 2,099 Ramco-Gershenson Properties Trust 111,600 2,091 Sabra Health Care REIT Inc. 75,000 1,889 Universal Health Realty Income Trust 26,700 1,683 * Altisource Portfolio Solutions SA 47,700 1,545 Piedmont Office Realty Trust Inc. Class A 62,800 1,367 DDR Corp. 78,000 1,360 RAIT Financial Trust 388,960 1,315 Medical Properties Trust Inc. 79,800 1,179 556,030 16 Strategic Equity Fund Market Value • Shares ($000) Telecommunication Services (0.9%) Telephone & Data Systems Inc. 561,839 15,271 * SBA Communications Corp. Class A 104,313 11,700 ^ Windstream Holdings Inc. 944,820 9,495 Cogent Communications Holdings Inc. 249,471 9,183 * Cincinnati Bell Inc. 1,511,100 6,165 * General Communication Inc. Class A 95,100 1,308 * FairPoint Communications Inc. 81,400 1,223 54,345 Utilities (5.2%) Entergy Corp. 751,716 57,679 FirstEnergy Corp. 1,708,130 56,505 UGI Corp. 1,055,150 47,735 NiSource Inc. 1,895,595 45,703 AES Corp. 2,397,306 30,805 NRG Energy Inc. 1,596,756 17,900 WGL Holdings Inc. 276,249 17,321 Great Plains Energy Inc. 357,949 9,768 MDU Resources Group Inc. 320,500 8,154 CenterPoint Energy Inc. 345,815 8,033 ONE Gas Inc. 66,044 4,084 Vectren Corp. 60,774 3,051 National Fuel Gas Co. 53,400 2,887 Spark Energy Inc. Class A 49,500 1,442 NRG Yield Inc. 79,500 1,348 Unitil Corp. 30,300 1,184 313,599 Total Common Stocks (Cost $5,313,279) 6,012,450 Temporary Cash Investments (1.3%) 1 Money Market Fund (1.3%) Vanguard Market Liquidity Fund, 0.640% 797,200 79,728 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) Federal Home Loan Bank Discount Notes, 0.341%, 11/16/16 100 100 6 United States Treasury Bill, 0.320%, 11/25/16 1,100 1,100 United States Treasury Bill, 0.257%, 12/29/16 100 100 1,300 Total Temporary Cash Investments (Cost $81,023) 81,028 Total Investments (100.8%) (Cost $5,394,302) 6,093,478 17 Strategic Equity Fund Amount ($000) Other Assets and Liabilities (-0.8%) Other Assets Investment in Vanguard 464 Receivables for Investment Securities Sold 45,246 Receivables for Accrued Income 7,388 Receivables for Capital Shares Issued 4,837 Other Assets 7 7,493 Total Other Assets 65,428 Liabilities Payables for Investment Securities Purchased (39,049) Collateral for Securities on Loan (57,489) Payables for Capital Shares Redeemed (3,152) Payables to Vanguard (6,554) Other Liabilities (6,832) Total Liabilities (113,076) Net Assets (100%) Applicable to 198,796,037 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,045,830 Net Asset Value Per Share $30.41 At September 30, 2016, net assets consisted of: Amount ($000) Paid-in Capital 5,179,285 Undistributed Net Investment Income 67,820 Accumulated Net Realized Gains 99,296 Unrealized Appreciation (Depreciation) Investment Securities 699,176 Futures Contracts 253 Net Assets 6,045,830 • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
